Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Joseph McPartlin appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the' court’s súbsequent order - denying McPartlin’s Fed.R.Civ.P. 59(e) motion to alter or amend that judgment. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in foima pauperis, we affirm for the reasons stated by the district court. See McPartlin v. Roache-McDonald, No. 2:11-cv-00620-MSD-TEM (E.D.Va. Mar. 31, 2015 & Apr. 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. - ' . ■ ■■ ' •

AFFIRMED.